Citation Nr: 0702646	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a right ear injury, to 
include subsequent hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from June 1965 to December 
1965.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  

The veteran claims that he currently has residuals, including 
hearing loss and possibly vertigo, of a right ear injury 
which occurred in service.  The veteran has submitted lay 
statements from a service "buddy" corroborating his claims 
that he was struck on the right side of his head by a drill 
instructor and had subsequent complaints of ear problems in 
service despite his not seeking medical treatment in service.

The veteran's VA treatment records indicate treatment and 
complaints regarding his ears and hearing beginning in June 
2001.  A March 2004 treatment record for tinnitus and hearing 
loss includes the statement from the examiner that it is 
"very reasonable that the patient did have a significa[n]t 
service event that is causal in some of his symptoms."  An 
examination must be conducted in order to determine the 
nature and etiology of the veteran's current right ear 
disability.

In an April 2005 Travel Board hearing, the veteran testified 
that he was being scheduled for an MRI to further determine 
his ear problems.  These records are not of record and must 
be sought prior to adjudication by the Board.

Accordingly, the case is REMANDED back to the Appeals 
Management Center in Washington, DC for the following action:

1.  Request VA treatment records for 
November 2004 through the present date, to 
include any MRIs scheduled during this 
period.

2.  Once the additional records have been 
received, schedule the veteran for a VA 
examination to determine the nature of any 
right ear disability present to include 
the proper diagnoses thereof.  Have the 
examiner review the veteran's claims file 
in conjunction with the examination and to 
make a note of such a review in the 
examination report.  Have the examiner 
answer the following questions:

	a.  What is/are the proper diagnoses 
relative to the veteran's right ear 
disability with consideration being 
given to (but not limited to) hearing 
loss, tinnitus, chronic ear 
infection, and/or vertigo. 

	b.  Is any diagnosed right ear 
disability at least as likely as not 
related to an in-service injury as 
related by the veteran?

The examiner should provide a complete 
rationale for the opinion.  

3.  Review the examination report and 
return it to the examiner if it is in any 
way inadequate.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate time period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Board intimates no 
opinion as to the ultimate disposition warranted in this case 
pending completion of the requested development.  

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


